Citation Nr: 0023876	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98- 13 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a clinical social worker


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from May 1990 to June 1991.  

By rating action in July 1998, the Detroit, Michigan Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
the veteran's claim for service connection for PTSD on the 
basis that there was no diagnosis of PTSD and no objective 
evidence reflecting the existence of a stressor.  The veteran 
testified at a hearing before a Hearing Officer at that RO in 
December 1998.  The Hearing Officer confirmed the denial, 
finding that a stressor did not exist.  The case is before 
the Board for appellate review.  


FINDING OF FACT

1.  Service records or other credible supporting evidence do 
not verify the claimed stressor.  

2.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

The veteran does not have PTSD which is of service origin.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

It is argued that the veteran was raped in service by a 
fellow serviceman and has developed PTSD as a result.  
Inasmuch as a clinical social worker has reported that the 
veteran has PTSD as the result of the incident in service, 
the claim is plausible and thus well grounded.  38 U.S.C.A. § 
5107(a).  In the judgment of the Board all necessary 
development of the evidence has been completed.  

A medical record, dated in July 1990, reflects that the 
veteran requested a gynecologic examination.  The veteran 
complained of a sexual assault.  She stated she knew the 
assailant.  She added that she was concerned about sexually 
transmitted diseases/pregnancy.  

The service administrative records reflect that the veteran 
and another service person engaged in sexual intercourse in 
July 1990.  The veteran swore at that time that she had taken 
allergy medication and then drank; that she accepted 
transportation by a fellow service person because of her 
condition; that she awakened at one point to find the 
assailant on top of her; that she lacked the strength to 
resist; and that she was devastated by the subsequent attack.  

The veteran now reports that not all of the sworn statements 
she made in service were accurate.  Rather, she now says she 
was suffering the combined effects of prescription medication 
and alcohol and was in and out of consciousness during the 
incident.  She adds she was in an extremely stressful 
situation at the time, especially being interrogated by 
investigators who did not have her best interests in mind, 
and she says that she had had to endure a complex series of 
events which were all related to her predicament as a young 
enlisted person.  She specifically argues that investigators 
in service eventually led her to change her description of 
the events of July 1990 to terminate the matter.  

Also of record is a contemporaneous statement by the alleged 
perpetrator reflecting that the intercourse was consensual.  
Another individual who observed the veteran returning to her 
residence after the alleged incident described her as walking 
behind the alleged assailant, kissing his neck and laughing.  
Individuals who reportedly rode in the same vehicle with the 
alleged assailant and the veteran shortly after the incident 
reported no significant action on the veteran's part to 
indicate any problem had occurred.  

The report of the veteran's emergency room visit to McLaren 
Regional Medical Center in December 1996 reflects that she 
had had hives for two weeks for which she was using Benadryl 
with minimal relief.  It was noted that this was a stressful 
period in her life, but no elaboration was recorded.  The 
clinical record includes physical findings, but no 
psychiatric diagnosis or findings.  The impression was 
allergic reaction.  Emergency room visits to the same 
facility in August 1997 and September 1998 were prompted by 
migraine headache attacks.  In August 1997, it was reported 
that the veteran had no history of hallucinations, emotional 
lability, suicidal ideations, or delusional thoughts.  In 
September 1998, the veteran was described as very pleasant 
and cooperative.  There is no mention in any of these records 
of any sequelae to the alleged rape during service in 1990.  

In April 1998, the veteran's therapist provided a clinical 
synopsis of the veteran's case.  He reported that over the 
years from 1994 to 1998 the veteran suffered from panic 
disorder, and generalized anxiety with periodic episodes of 
dysthymia (clinical depression).  It was noted that the 
veteran had been in service in 1990 during which she suffered 
a sexual assault.  Reportedly, this had had a dramatic impact 
on her life functioning and adjustment.  In addition, the 
fact that the military minimized and trivialized the event 
made her shame and trauma even worse.  Reportedly, the 
assault only came to the therapist's knowledge in 1997.  The 
incident was described as causing detriment to the veteran's 
self esteem and spontaneous flashbacks to the assault.  In 
the therapeutic setting, they were working on the veteran's 
panic and anxiety.  

In testimony at the hearing at the RO in December 1998, the 
veteran testified that during service she was out with 
friends; that she became ill and asked her eventual assailant 
to take her back to the dormitory; that he did this and, 
then, on the way back raped her.  She testified that, the 
next day, approximately 14 or 15 hours after the incident, 
she went to the VA hospital to be checked for sexually 
transmitted diseases; that the gynecologist insisted that the 
incident be reported to authorities; that an investigation 
ensued; and that it culminated in their finding that it was 
all her fault and that she had no option but to drop the 
whole thing and just sign off.  The veteran's therapist 
testified that he had first met the veteran when she was 16; 
that he had treated her off and on since then, until 1994 
when the sessions became steady; and that he had treated her 
from 1994 to 1997 for dysthymic disorder, a panic disorder, 
and generalized anxiety.  He described her problems as a mix 
of things.  He testified that those three diagnoses together 
seemed to be the best combination.  The question was posed as 
to whether he was opining that this constituted the clinical 
diagnosis of PTSD.  He responded that the flashbacks 
intrusive dreams were part of the "diagnoses of dysthymic 
disorder, panic disorder, and generalized anxiety, but 
"unfortunately, I did not put PTSD in my record, but she 
certainly fits that diagnostic picture."  The therapist 
responded in the negative to a question as to whether he had 
had access to the veteran's military records, and he noted 
that his opinion had been based on "interviews and sometimes 
a picture and that sort of thing."  

In March 1999, the veteran's clinical therapist forwarded a 
letter in which he reported that he was very dissatisfied 
with the outcome of the hearing; that it was not until the 
veteran came in to outpatient treatment in December 1996 that 
she presented with severe symptoms of panic, anxiety, 
depression and PTSD; and that the onset of these symptoms 
followed her receipt of a letter from the VA regarding any 
possible experiences of rape or sexual assault while in the 
military.  It was reported that the veteran displayed a 
symptom picture in December 1996 of hives, generalized 
anxiety, sleeplessness, intrusive spontaneous flashbacks, and 
frightening dreams.  It was opined that these symptoms were 
directly related to a re-awakening of the traumatic assault 
incident, and the subsequent events following the assault, 
for example the military investigation.  Reportedly, the 
veteran began to have "sleep running", exaggerated startle 
response, and a haunting nature to the flashbacks, such as 
the recollection of the assailant's "smelly breath" and her 
sense of being in the car.  It was further described that, 
although under the influence of prescription medication and 
alcohol, she was not "out of it enough" not to say no more 
than once and yet the assailant continued to rape her despite 
the verbal protestations.  The veteran's diminutive size was 
discussed as a factor which with her lack of full 
consciousness resulted in her being unable to physically 
resist the perpetrator.  The therapist believed that justice 
required compensation for the veteran in this situation in 
order that she might get on with healing her life.  

When the veteran had a psychiatric examination by the VA in 
May 1999, she reported that she was trying to fight off the 
individual who raped her in service, but that her arms were 
too weak because of disorientation related to the combination 
of taking an antihistamine and then drinking; that she was 
able to feel what was going on during the incident, but was 
unable to stop him; and that subsequently she felt very 
violated, but only wanted to be tested for the possibility of 
sexually transmitted diseases, so she only told the 
gynecologist about the incident.  The veteran further 
reported that the rape had affected her relationship with her 
spouse, and that she now was very distrustful of men.  She 
described her mood as depressed most of the time since 1993.  
She also described sleep disturbance and irritability.  She 
noted that taking Prozac caused her to have nausea.  The 
examiner commented that the veteran tended to over report 
symptoms.  He reported her mood was euthymic with an intense 
affect, and her speech was over elaborate, but normal in rate 
and tone.  There was no evidence of a psychosis.  The 
assessment on Axis I was dysthymia.  The psychosocial 
stressors were termed mild.  The Global Assessment of 
Functioning (GAF) score was 62.  The examiner further 
reported that the veteran's claims files, including the 
reports from the clinical social worker had been reviewed 
including evidence regarding the incident in service.  The 
examiner opined that the veteran did not meet the criteria 
for PTSD at that time.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

In the present case, VA's examiner who had access to all the 
veteran's records has concluded that the veteran does not 
meet the criteria for PTSD.  Regarding the incident in 
service, there is various evidence reflecting that the 
intercourse in July 1990 was consensual and that the veteran 
did not appear to be in any way upset by the events of that 
day, even to the extent of a report that she was kissing the 
alleged assailant afterwards.  On the other hand, the veteran 
is adamant that the incident was rape and she and her 
therapist strongly disagree with the decision to deny her 
compensation benefits based on what they assert is chronic, 
debilitating PTSD caused by the incident.  

Aside from the information furnished by the veteran and the 
narratives provided by her therapist which are solely based 
on history supplied by the veteran, there is no objective 
evidence presented that PTSD could be of service etiology.  
Similarly, there is no medical evidence to support the 
therapist's contentions that the veteran was displaying signs 
of PTSD in December 1996.  The contemporaneous emergency room 
record regarding the veteran's status in December 1996 
reflects a two week history of hives and some stress in the 
veteran's life at that time, but clearly no mention of the 
numerous factors which the therapist now indicates were 
initially manifested then and are all related to the incident 
in service in July 1990.  It is also noteworthy that, in 
conflict with his hearing testimony, he initially reported in 
an April 1998 statement that the veteran's PTSD did not first 
come to his attention until 1997.  Further, he has 
consistently reported that he had been treating the veteran 
since 1994 for what he has termed the three diagnoses of 
panic disorder, generalized anxiety and dysthymia.  

The U.S. Court of Appeals for Veterans Claims has made it 
clear that medical opinions based on a history furnished by 
the veteran and unsupported by the clinical evidence are of 
low or limited probative value.  Curry v. Brown, 7 Vet. App. 
59, 68 (1994).  The comments from the therapist are of less 
probative value than the report of examination by the VA 
psychiatrist in May 1999 because the it is clear that the 
therapist has not reviewed the contemporaneous records 
regarding the incident in service or the report of subsequent 
psychiatric examination by VA.  

Similarly, the veteran's own statements and sworn testimony 
which are offered to show the etiology of PTSD do not equate 
to competent evidence relating a present condition to the 
appellant's military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is not competent 
evidence when the question presented requires specialized 
knowledge.  

In sum the Board finds that the record in its entirety 
establishes that the veteran's psychiatric symptoms are 
manifestations of disability which are not attributable to 
any acquired psychiatric disorder and/or PTSD which is 
related to service.  The preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).  

ORDER

Service connection for PTSD is denied.  


		
	ROBERT E. O'BRIEN
Acting Member, Board of Veterans' Appeals

 

